Exhibit IN THE COUNTY COURT AT LAW NO. 3, DALLAS COUNTY, TEXAS CITY of ST. CLAIR SHORES POLICE AND FIRE RETIREMENT SYSTEM, Individually and On Behalf of All Others Similarly Situated, v. AFFILIATED COMPUTER SERVICES, INC., et al. No. CC-09-07377-C and IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE In re ACS SHAREHOLDER LITIGATION Consolidated C.A. No. 4940-VCP STIPULATION City of St. Clair Shores Police and Fire Retirement System, Mark Levy, Steward Large Cap Enhanced Index Fund, Edward Delgato, York County Employees Retirement Board, John Rahe and International Union of Operating Engineers Local 825 Pension Fund (collectively, the “Texas Plaintiffs”), who are the plaintiffs in the action captioned City of St. Clair Shores Police and Fire Retirement System v. Affiliated Computer Services, Inc., No.
